Citation Nr: 0603519	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-00 420A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.	Entitlement to service connection for tinnitus.

2.	Entitlement to service connection for bilateral 
sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel




INTRODUCTION
 
The veteran served on active duty from March 1963 to August 
1966.
 
This case came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.   In August 2003, the veteran notified VA that he 
had moved and his claims file was thereafter transferred to 
the RO in Buffalo, New York.
 
For the reasons outlined below, this appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part.
 
 
FINDING OF FACT
 
Resolving reasonable doubt in the veteran's favor, tinnitus 
is due to inservice injury.
 
 
CONCLUSION OF LAW
 
Resolving reasonable doubt in the veteran's favor, tinnitus 
was incurred during military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2005). 
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
The veteran writes that he suffered an injury to his hearing 
while serving with the Air Force in Germany.  Claimant 
reports that for three and a half years he served in a mobile 
radar unit.  Appellant states that he was constantly exposed 
to loud generator noises.  More specifically, the veteran 
indicates that for six to eight hours a day he was subjected 
to these and other loud and bothersome sounds in his capacity 
as a forward air radar controller.  It is requested that the 
veteran be afforded the benefit of the doubt.
 
Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  In such 
instances, however, a grant of service connection is 
warranted only when "all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).
 
It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board is mindful that it cannot make our own 
independent medical determinations, and that it must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the Board must 
determine the weight to be accorded the various items of 
evidence in this case based on the quality of the evidence 
and not necessarily on its quantity or source.
 
As reported above, the veteran claims that he suffered an 
injury to his hearing while in Germany with the Air Force.  
His DD Form 214 shows he served with the 601st Tactical 
Control Squadron as a Weapons Controller.  Moreover, in April 
2002 and January 2003, the RO received letters from two of 
the veteran's successive commanding officers and a retired 
officer who had been assigned to the same unit as the 
claimant.  The letters confirmed that appellant had served 
with these officers in Germany, and that the 601st Tactical 
Control Squadron was a mobile radar unit.  The former 
officers reported that claimant's unit was constantly exposed 
to loud noises from the radar equipment, the generators, and, 
as the veteran's former commanding officers made a point of 
noting, exploding artillery shells from Army exercises 
nearby.
 
Lay witnesses are competent under the law to describe what 
they experienced and saw while in military service.  Because 
the record contains evidence that verifies the fact that the 
veteran served with a mobile radar unit in Germany and was 
continuously exposed to loud noises, the Board finds that the 
record contains credible evidence that appellant actually had 
an injury to his hearing while on active duty.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).
 
Next, the Board finds that the post-service record includes 
competent medical evidence in an April 2001 diagnosis by 
Kevin J. Donnelly, M.D.  Dr. Donnelly diagnosed tinnitus, as 
well as opined that the tinnitus was caused by noise-induced 
trauma.  Specifically, Dr. Donnelly, after taking appellant's 
history, conducting an examination, and reviewing the 
patient's audiogram, concluded that the veteran had incurred 
tinnitus due to noise exposure in the Air Force.
 
The veteran's service medical records do not include any 
evidence of tinnitus.  Additionally, treatment records 
showing complaints, diagnoses, or treatment for tinnitus for 
almost 35 years following his 1966 separation from military 
service are unavailable.  
 
The veteran, his former commanding officers in the 601st 
Tactical Control Squadron in Germany, and his fellow mobile 
radar operator, however, are competent under the law to 
describe what they experienced and saw while in military 
service.  Also, as noted above, claimant's DD Form 214 shows 
he served as a Weapons Controller with the 601st.  
Furthermore, Dr. Donnelly's April 2001 opinion stands 
uncontradicted by any competent evidence of record.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).   Moreover, claimant's 
civilian supervisor wrote in April 2002 that the veteran, in 
his capacity as a salesman from August 1966 to October 1988, 
was not exposed to "any high levels of sound."
 
Under such circumstances, and resolving reasonable doubt in 
the veteran's favor, the Board finds that the medical 
evidence of record shows that tinnitus was incurred during 
his military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§§ 3.102, 3.303.  Accordingly, service connection for 
tinnitus is granted. 
 
The appeal is allowed.
 
As this decision is a complete grant of the benefits sought 
on appeal, a discussion of the Veterans Claims Assistance Act 
of 2000 and the effect it had on the veteran's claims is not 
needed. 
 
 
ORDER
 
Service connection for tinnitus is granted.
 
 
REMAND
 
As to entitlement to service connection for bilateral 
sensorineural hearing loss, a remand is required because, 
while the record shows the veteran being diagnosed with 
bilateral hearing loss on two occasions (see, e.g., the April 
2001 opinion by Kevin J. Donnelly, M.D., and the January 2003 
opinion by James A. Holliday, M.D.), it does not contain a VA 
medical opinion as to this diagnosis and its relationship, if 
any, to military service.  See 38 U.S.C.A. § 5103A(d). 
 
On remand, the veteran should also be notified that the 
record is devoid of any medical evidence showing complaints, 
diagnoses, or treatment for bilateral sensorineural hearing 
loss for almost 35 years after his separation from military 
service.  Therefore, since such evidence is critical to 
establishing his claim, he should be invited to obtain and 
associate with the record any relevant evidence showing this 
treatment.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.303; 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred there.).
 
Lastly, given the above development, on remand, the veteran 
should also be provided updated VCAA notice.  38 U.S.C.A. 
§§ 5100, 5103; 38 C.F.R. § 3.159. 
 
Therefore, the appeal is REMANDED for the following:
 
1.	1.      The RO should notify the 
appellant that the current record is 
devoid of medical evidence showing 
complaints, diagnoses, or treatment for 
bilateral sensorineural hearing loss for 
the first 35 years following his 
separation from military service.  He is 
invited to identify the location of any 
relevant medical records during this time 
period so that VA may attempt to obtain 
them on his behalf. 
 
2.	2.      The RO should provide the 
veteran with a Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), letter regarding 
what evidence has been received and not 
received by VA, as well as which party 
has the duty to secure particular 
evidence.  38 U.S.C.A. §§ 5100, 5103; 38 
C.F.R. § 3.159.
 
3.	3.      After undertaking the above 
development, to the extent possible, the 
RO should make arrangements with an 
appropriate VA medical facility for the 
veteran to be afforded an audiological 
examination.  The claims folder is to be 
provided to the audiologist for review in 
conjunction with the examination.  All 
indicated tests and studies deemed 
appropriate by the audiologist must be 
accomplished and all clinical findings 
should be reported in detail.  
Thereafter, the audiologist must provide 
answers to the following questions:
 
Is it at least as likely as not 
(i.e., is there a 50/50 chance) that 
the veteran has a hearing loss in 
either ear as defined by VA at 
38 C.F.R. § 3.385 (2005)?
 
Is it at least as likely as not 
(i.e., is there a 50/50 chance) that 
any hearing loss was incurred in or 
aggravated by military service?  
 
Is it at least as likely as not 
(i.e., is there a 50/50 chance) that 
any sensorineural hearing loss was 
compensably disabling within the 
first year following the appellant's 
separation from military service in 
1966?  
 
4.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If it is deficient in any 
manner, the RO must implement corrective 
procedures at once.   
 
5.  Thereafter, the RO should prepare a 
new rating decision and readjudicate the 
question of entitlement to service 
connection for bilateral sensorineural 
hearing loss.  The RO is advised that it 
is to make a determination based on the 
appropriate regulations as well as any 
further changes in the VCAA, and any 
other applicable legal precedent.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative must 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  A 
reasonable period of time should be 
allowed for response. 
 
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


